Van Ness, J.
The plaintiff’s right of action was complete on the non-acceptance, and there was no need to protest for non-payment.(1) Upon the 2d point, however, the plaintiff must be non-suited. There has been a laches on his part. He ought to have left notice at the last place of residence of the defendant, notwithstanding the prevalence of the epidemic.(2)
Slosson, for the plaintiff.
Sanford and Wells, for the defendant.

 Vide ante, Welden et al. v. Buck.


 But, in the case of Tunno and Cox v. Lague, (2 Johns. Cases, p. 1,) the court held, that the prevalence of a malignant fever, in the city of New York, was a sufficient excuse for not giving notice until November, of a protest for non-payment made in September.